Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Upon further consideration, the restriction requirement set forth in the previous Office action mailed 07/22/2022 is withdrawn.  Thus, applicants’ arguments at pages 6 and 7 of their Remarks filed 09/06/2022 are rendered moot. 
Accordingly, claim 16 is examined together with elected claims 1-15 and 17-20.  

Claim Objections
3.	Claim 1-2, 8 and 17 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to add the term “hollow” before the phrase “glass bubbles” recited in the last line of claim 1.
	As to Claim 2: The applicants are advised to add the term “hollow” before the claimed phrase “glass bubbles”. 
The applicants are also advised to replace “silane coupling agents” (plural form) in claim 2 to “silane coupling agent” (singular form) to be in consistent form with the other dependent claims.
	As to Claim 8: The applicants are advised to replace the term “chosen” with the new term “selected” to be consistent with the proper Markush group language as set forth in MPEP section 2173.05 (h). 
As to Claim 17: The applicants are advised to delete the phrase “or preparable from”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/1511781 (hereinafter referred to as “WO ‘178”) in view of Yasuda et al. (US 2010/0087585). 
	As to Claims 1-9 and 11-20: WO ‘178 teaches a thermoplastic resin composite containing a polyamide resin and 50 volume % or less of hollow glass microspheres, e.g., Shirasu balloons or 3M glass bubbles, (corresponding to the claimed hollow glass bubbles) surface treated with 0.5-3 mass % of a silane coupling agent (Page 2, lines 6-9, Page 6, lines 20-30, and Page 8, lines 17-20), which according to claim 2 corresponds to the claimed adhesive on at least a portion of surfaces of the glass bubbles.  The amount of 0.5-3 mass% of silane coupling agent taught by WO ‘178 is encompassed by the claimed amounts of 0.05-5 wt% and 0.05-3 wt% of adhesive on the surfaces of the hollow glass bubbles (claims 1 and 5), and inclusive of the claimed 0.05-1 wt% of adhesive (claim 19) and 0.05-0.5 wt% of adhesive (claim 20).  The amount of hollow glass microspheres (50 volume % or less) taught by WO ‘178 overlaps with the claimed amounts of hollow glass microspheres, i.e., 3-12 wt% (clam 1) and 3-10 wt% (claim 6).  WO ‘178 also teaches that the polyamide may be obtained by condensation of a diamine and a dicarboxylic acid or by ring opening polymerization of lactam (Page 2, lines 20-25).  WO ‘178 further teaches that the polyamide may be aliphatic polyamide, e.g., polyamide 6 (or PA 6) (Page 3, lines 11-15) and the hollow glass microspheres have a true density of 0.9 g/cm3 or less (Page 6, lines 4-8), which overlaps with the claimed true density of 0.3-0.7 g/cc, or a particle size of 10-70 µm (Page 5, lines 26-30), which overlaps with the claimed particle size of 5-50 microns.  Moreover, WO ‘178 teaches that the hollow glass microspheres have an isostatic collapse strength of 8000 PSI or higher (which overlaps with the claimed crush strength of 14,500 psi or more and 15,000 psi-17,500 psi) (Page 5, lines 10-30).  Additionally, WO ‘178 teaches that the silane coupling agent includes silane coupling agents with an epoxy group such as 3-glycidyloxy propyl trimethoxysilane (Page 6, line 40-Page 7, line 10).  Finally, WO ‘178 teaches molding the thermoplastic resin composite to form molded bodies used as exterior components, structural component or mechanical components (Page 9, lines 3-30), corresponding to the claimed article, and also discloses that adding surface treated hollow glass microspheres to a resin material in particular make resin composites and molded bodies of these resin composites lighter to improve its mechanical properties (Pages 1 and 2), corresponding to the claimed lightweight parts. 
	While WO ’178 teaches the addition of inorganic fillers to its thermoplastic resin composite (Page 8, lines 31-33), they do not specify the inorganic fillers as including the claimed reinforcing fibers and their particular amounts, i.e., 10-40 wt% (claim 1) and 15-35 wt% (claim 14).  WO ‘178 also does not specifically mention the addition of antioxidant, ultraviolet stabilizer, and/or plasticizer as required by claim 15.  
	Nevertheless, Yasuda et al. disclose the use of 5-30 wt% of reinforcing fibers including glass or carbon fibers, together with additives such as antioxidant, UV stabilizer, and plasticizer, for the purposes of providing polyamide based composites with desired mechanical properties for molded articles (Paragraphs [0001], [0013] and [0069]-[0080]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amount of reinforcing fibers such as glass or carbon fibers together with the claimed additives including antioxidant, plasticizer and UV stabilizer taught by Yasuda et al. in the polyamide-based composite discussed in WO ‘178, with a reasonable expectation of successfully providing the same with desired mechanical properties for molded articles. 
	As to Claim 10: WO ‘718 teaches using most preferably 30 mass% or more of polyamide resin in the thermoplastic resin composite (which overlaps with the claimed 55-70 wt% of at least one polyamide) to provide the same with desired properties (Page 4, lines 1-10).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of polyamide resin, inclusive of those claimed, in the thermoplastic resin composite, with a reasonable expectation of successfully obtaining advantageous properties as suggested by WO ‘718.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).
	
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/23/2020.